=

Case: 1:19-cr-00962 Document #: 1 Filed: 12/30/19 Page 1 of 3 PagelD #:1

FILED

UNITED STATES DISTRICT COURT DEC 302019 7
NORTHERN DISTRICT OF ILLINOIS
THOMAS G. BRUTON
EASTERN DIVISION CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA )
) om. JOCR 962
.
Vv. ) Violation: Title 18, United States
) Code, Section 656
) aan
JAMES HUNZIKER ) JUDGE ALONSO

MAGISTRATE JUDGE VALDEZ
The UNITED STATES ATTORNEY charges:

1. At times material to this information:

a. First Midwest Bank was a financial institution with multiple
branches located in the Northern District of Illinois, the deposits of which were
insured by the Federal Deposit Insurance Corporation.

b. Defendant JAMES HUNZIKER was employed by First Midwest
Bank as a Vice President and Market Sales Manager at its branch location in Chicago
Heights, [linois.

2. Beginning in or around November 2016 and continuing until in or
around February 2019, in the Northern District of Illinois, Eastern Division, and
elsewhere,

JAMES HUNZIKER,

defendant herein, being an employee of the First Midwest Bank, with the intent to

injure and defraud said bank, did embezzle, abstract, purloin, and willfully misapply
Case: 1:19-cr-00962: Document #: 1 Filed: 12/30/19 Page 2 of 3 PagelD #1

 

 

 

 

 

   

    

   

   

 

 

     
      

     

 

i
“
1 ci ve Vor f 1 .
5 ' ; os a wok i .
Moy id 5 ‘ + Rope ‘ ;
pe ‘ : bef . ‘ , Sek
: o .
7 .
i ‘ ' 1 ty
af Ly + Phos J 4
‘ ‘ ! ‘ aes
. : . i io t
’
bes he
: ace tay Le - . ‘ wt :
ta . . ’ wil . wt ‘ 4 ‘ 3
’ “ 7 ~ tS a
‘
+ . .
. t oe re : -
x. . - a eA ae a i
- 1 . v4
. '
i wry : : te bacthy -
ote "f bet : Lae : 1
be ow ra y . iad é on
Viae ot + we ]
: t a4 : 4
+ a " Crome : m
. » » . .
‘ ag ia
.
. . .
2 4 5 1
aan . Ww
a Le Py ent teem
wae . . Lee a fe oH
v ‘ 4 2 foo ; - oo
‘ r é . ~ os ns a .
tos vis . 1 . ? y hie
. x ty ! re
- : Sub
* ,
te
er ~" t ,
u

Case: 1:19-cr-00962 Document #: 1 Filed: 12/30/19 Page 3 of 3 PagelD #:1

in excess of $125,000 belonging to and intrusted to the custody and care of said bank;

In violation of Title 18, United States Code, Section 656.

OA 2 Laut sage Ler

UNITED STATES ATTOR:
